Exhibit 10.18.7

 

SEVENTH AMENDMENT TO COMMERCIAL CREDIT AGREEMENT

 

 

This Seventh Amendment to Commercial Credit Agreement (this “Amendment”), dated
as of August 10, 2015, is entered into by TALON INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”), and MUFG UNION BANK, N.A., a national banking
association formerly known as “Union Bank, N.A.” (the “Bank”).

 

Recitals

 

A.     The Borrower and the Bank are party to a Commercial Credit Agreement
dated as of December 31, 2013 (the “Original Credit Agreement”), as amended by
Amendment Letters dated April 22, 2014, June 27, 2014, July 30, 2014 and
September 24, 2014 and by a Waiver and Acknowledgment under Commercial Credit
Agreement and Fifth Amendment Thereto dated as of December 31, 2014 and a Sixth
Amendment to Commercial Credit Agreement dated as of March 3, 2015 (the Original
Credit Agreement, as so amended, herein called the “Credit Agreement”). Any term
defined in the Credit Agreement has the meaning specified therein when used
herein, unless otherwise defined herein.

 

B.     The Borrower and the Bank wish to amend the Credit Agreement to (i)
delete the financial covenants contained in Section 8.1 of the Credit Agreement
and (ii) permit the Borrower to incur certain subordinated indebtedness.

 

C.     Accordingly, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Bank hereby
agree as set forth below.

 

 

SECTION 1.     Amendments to Credit Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 2 of this Amendment, the Borrower and
the Bank hereby agree that the Credit Agreement is amended as set forth below.

 

(a)     Section 8.1 of the Credit Agreement is amended in full to read as
follows:

 

“8.1 Definitions of Accounting Terms. Unless otherwise defined in this
Agreement, all accounting terms used herein shall have the definitions given
them under generally accepted accounting principles (“GAAP”).”

 

(b)     Section 8.11 of the Credit Agreement is amended by (i) deleting the word
“and” at the end of clause (d), (ii) deleting the period at the end of clause
(e) and substituting “; and” and (iii) adding the following new clause (f):

 

“(f)     a Lien against the personal property of Borrower securing the
indebtedness permitted pursuant to Section 8.12(c); provided, however, that such
Lien must be subject to a subordination agreement in favor of Bank and in form
and substance satisfactory thereto.”

 

 


--------------------------------------------------------------------------------

 

 

(c)     Section 8.12(c) of the Credit Agreement is amended in full to read as
follows:

 

“(c)     indebtedness of Borrower to Princess Investment Holdings Inc., a
Delaware corporation, not exceeding $3,000,000 in aggregate principal amount at
any time outstanding; provided, however, that such indebtedness must be subject
to a subordination agreement in favor of Bank and in form and substance
satisfactory thereto.”

 

SECTION 2.     Conditions Precedent to Effectiveness. This Amendment shall
become effective on the date, not later than August 31, 2015, on which all of
the conditions set forth below have been fulfilled.

 

(a)     The Bank shall have received all of the following, in form and substance
satisfactory to the Bank in its sole discretion and in the number of originals
requested thereby:

 

(i)     this Amendment, duly executed by the Borrower and the Guarantors
(together the “Obligors”);

 

(ii)     the subordination agreements contemplated by Sections 8.11(f) and
8.12(c) of the Credit Agreement (as amended hereby), duly executed by Princess
Investment Holdings Inc., a Delaware corporation; and

 

(iii)     such other agreements, certificates, opinions and other documents as
the Bank may request.

 

(b)     The Term Loan shall have been prepaid in full, and all accrued and
unpaid interest thereon through the date of prepayment shall have been paid in
full.

 

(c)     All legal matters incident to this Amendment and the transactions
contemplated hereby shall be satisfactory to the Bank and its legal counsel.

 

SECTION 3.     Representations and Warranties. In order to induce the Bank to
enter into this Amendment, each Obligor represents and warrants to the Bank as
set forth below.

 

(a)     Such Obligor has all requisite power and authority to enter into this
Amendment and to carry out the transactions contemplated hereby and by the Loan
Documents as amended hereby.

 

(b)     The execution and delivery of this Amendment by such Obligor, and the
performance by such Obligor of this Amendment and the Loan Documents as amended
hereby, have been duly authorized by all necessary action on the part of such
Obligor.

 

 
2

--------------------------------------------------------------------------------

 

 

(c)     The execution and delivery of this Amendment by such Obligor, and the
performance by such Obligor of its obligations under this Amendment and the Loan
Documents as amended hereby, do not and will not (i) violate any of the
organizational documents of such Obligor or otherwise require any approval of
any stockholder of such Obligor, except for such approvals as have been obtained
and are in full force and effect, (ii) violate any provision of any law
applicable to such Obligor, (iii) result in or require the creation or
imposition of any Lien upon any of the properties or assets of such Obligor
(other than Liens in favor of the Bank) or (iv) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under, or otherwise require any approval or consent of any person or entity
under, any contractual obligation of such Obligor.

 

(d)     The execution and delivery of this Amendment by such Obligor, and the
performance by such Obligor of this Amendment and the Loan Documents as amended
hereby, do not and will not require any registration with, consent or approval
of or notice to, or other action to, with or by, any governmental authority,
except for (i) such as have been obtained and are in full force and effect and
(ii) if required, the filing of a Current Report on Form 8-K with the Securities
and Exchange Commission (which will be filed by the Borrower in a timely manner
but in any case will not affect the enforceability of this Amendment).

 

(e)     This Amendment has been duly executed and delivered by such Obligor.
This Amendment and the Loan Documents as amended hereby are legally valid and
binding obligations of such Obligor, enforceable against such Obligor in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

(f)     Each of the collateral documents included in the Loan Documents (the
“Collateral Documents”) constitutes a valid and perfected first-priority lien on
the collateral purported to be encumbered thereby (subject to Liens permitted to
exist by the terms thereof), enforceable against all third parties in all
jurisdictions, and secures the payment of all obligations of such Obligor under
the Loan Documents as amended hereby, and the execution and delivery of this
Amendment and the performance of this Amendment and the Loan Documents as
amended hereby do not adversely affect the Lien of any Collateral Document.

 

(g)     The representations and warranties contained in the Credit Agreement and
in the other Loan Documents are true and correct in all material respects
(except for those representations and warranties that are conditioned by
materiality, which are true and correct in all respects) on and as of the date
hereof to the same extent as though made on and as of that date, except to the
extent that such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects (except for those representations and
warranties that are conditioned by materiality, which were true and correct in
all respects) on and as of such earlier date.

 

(h)     After giving effect to this Amendment, no event has occurred and is
continuing, or would result from the effectiveness of this Amendment or the
consummation of the transactions contemplated hereby, that constitutes an Event
of Default or that, with the giving of notice or the lapse of time, or both,
would constitute an Event of Default.

 

 
3

--------------------------------------------------------------------------------

 

 

SECTION 4.     Release; No Action, Claims, Etc. In consideration of the Bank’s
execution and delivery of this Amendment, each Obligor hereby releases and
forever discharges the Bank and each of the Bank’s predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, advisors, consultants and affiliates (together the “Released
Parties”) from any and all claims, counterclaims, demands, damages, debts,
suits, liabilities, actions and causes of action of any nature whatsoever, in
each case to the extent arising in connection with any of the Loan Documents
through the date of this Amendment, whether arising at law or in equity, whether
known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted, that such Obligor may have or claim to have
against any Released Party. As of the date hereof, each Obligor hereby
acknowledges and confirms that it has no knowledge of any such claim,
counterclaim, demand, damages, debt, suit, liability, action or cause of action
against any Released Party arising from any action or failure to act by any
Released Party under the Credit Agreement or any other Loan Document on or
before the date hereof.

 

In connection with the releases set forth above, each Obligor expressly and
completely waives and relinquishes any and all rights and benefits that it has
or may ever have pursuant to Section 1542 of the Civil Code of the State of
California, or any other similar provision of law or principle of equity in any
jurisdiction, pertaining to the matters released herein. Section 1542 provides
as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

In connection with such waiver and relinquishment, each Obligor acknowledges
that it is aware that it may hereafter discover claims currently unknown or
unsuspected, or facts in addition to or different from those that it now knows
or believes to be true, with respect to the matters released herein.
Nevertheless, it is the intention of each Obligor, through this Amendment and
with the advice of counsel, to fully, finally and forever release all such
matters, and all claims relating thereto, that now do exist, now may exist or
heretofore have existed. In furtherance of such intention, the releases given
herein shall be and remain in effect as full and complete releases of such
matters notwithstanding the discovery or existence of any such additional or
different claims or facts relative thereto.

 

SECTION 5.     Reference to and Effect on Loan Documents.

 

(a)     On and after the date hereof, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the Credit Agreement, “thereunder,” “thereof,” “therein” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as amended by this Amendment.

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     Except as specifically contemplated by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed. Without limiting the generality of the
foregoing, the Collateral Documents and all of the collateral described therein
do and shall continue to secure (directly or, through a Guaranty, indirectly)
the payment of all obligations under the Credit Agreement as amended hereby and
the other Loan Documents.

 

(c)     The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Bank under any of the
Loan Documents or constitute a waiver of any provision of any of the Loan
Documents.

 

SECTION 6.     Guarantor Consent. By its execution of this Amendment, each
Guarantor hereby (a) consents to the amendments to the Credit Agreement in
Section 2 of this Amendment and to all previous amendments to the Original
Credit Agreement and (b) confirms and agrees that its Guaranty is and shall
continue to be in full force and effect and is ratified and confirmed in all
respects.

 

SECTION 7.     Execution in Counterparts. This Amendment may be executed in any
number of counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original and all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic
format (e.g., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

SECTION 8.     Governing Law. This Amendment and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Amendment or any of the transactions
contemplated hereby or by the Credit Agreement as amended hereby shall be
governed by, and construed and enforced in accordance with, the laws of the
State of California without regard to its conflicts-of-laws principles, other
than California Civil Code Section 1646.5.

 

SECTION 9.     Headings. Section headings herein are included for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

 

[Signature page follows.]

 

 
5

--------------------------------------------------------------------------------

 

 

The parties hereto have caused this Amendment to be duly executed and delivered
by their respective duly authorized officers, as of the date first written
above.

 

 

TALON INTERNATIONAL, INC.

 

 

By:  /s/ Nancy Agger-Nielsen          

Name:  Nancy Agger-Nielsen           

Title:        CFO                                      

 

 

 

TAG-IT PACIFIC LIMITED

 

 

By:  /s/ Nancy Agger-Nielsen          



Name:  Nancy Agger-Nielsen           

Title:       Director                                

 

 

 

TALON TECHNOLOGIES, INC.

 

 



By:  /s/ Nancy Agger-Nielsen          

Name:  Nancy Agger-Nielsen           



Title:        CFO                                      

 

 

 

MUFG UNION BANK, N.A.

 

 

By:      /s/ Rudy Cedillos                    

Rudy Cedillos

Vice President

 

 

 

S-1